REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/19/2021.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 6 and 8, the closest prior art are EP 3524136 of Ishikawa et al and US 20100265460 of Mann.

Regarding Claims 1, 6 and 8, Ishikawa teaches a method/controller for controlling the movement of a motion-controlled vitreoretinal viewing system (6) in an ophthalmic surgical microscope (1) comprising: a movable motion-controlled optics carrier (14) to which the vitreoretinal viewing system (6) is attached movably, at least one microscope lens (18) carried by the optics carrier (14), wherein the at least one microscope lens (18) does not have internal focusing; and a microscope support (2) to which the optics carrier (14) is attached movably, the vitreoretinal viewing system (6) 

But none of them teaches that wherein at least one microscope lens (18) must be moved with the optics carrier (14) as a whole to adjust the focus of the at least one microscope lens (18) while automatically maintaining a position of the front piece (30) stationary with respect to the support (2) as the optics carrier (14) is moved.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method/controller further comprising:
wherein at least one microscope lens (18) must be moved with the optics carrier (14) as a whole to adjust the focus of the at least one microscope lens (18) while automatically maintaining a position of the front piece (30) stationary with respect to the support (2) as the optics carrier (14) is moved,


Claims 2-5 are also allowed due to their dependence on claim 1.
Claim 7 is also allowed due to their dependence on claim 6.
Claims 9-11 are also allowed due to their dependence on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872